Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments filed on 06/28/2022.
 Regarding claim 1, in addition to Applicant’s amendments filed on
06/28/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, PARK et al. (US 2018/0139586 Al, hereinafter Park) discloses, user equipment (UE) receiving broadcast/multicast transmission scheduling information where the broadcast/multicast transmission schedule information is used for receiving broadcast/multicast data transmission from an asynchronous cell (please see Fig. 23, paragraph [0485]). In order for the UE to rapidly receive broadcast/multicast data from a neighbor cell even in an idle state, the UE preferably receives schedule information related to broadcast/multicast transmission of the neighbor cell through system information such as SIB in advance (please see paragraph [0446]). Further Park discloses, configuration related information may be provided to the corresponding UE by the serving cell in advance through RRC setting (please see paragraph [0457]). 
 However Park fails to explicitly disclose “receiving, from a network device, signaling indicating a plurality of multicast configurations for a plurality of multicast modes supported by the UE, each multicast mode of the plurality of multicast modes being associated with one or more radio resource control (RRC) states; and
receiving, while operating according to an RRC state of the one or more RRC states and from the network device, multicast data according to a multicast configuration of the plurality of multicast configurations based at least in part on the RRC state.”, in combination with the other claim elements and features.
Regarding claim 20, in addition to Applicant’s amendments filed on
06/28/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, PARK et al. (US 2018/0139586 Al, hereinafter Park) discloses, user equipment (UE) receiving broadcast/multicast transmission scheduling information where the broadcast/multicast transmission schedule information is used for receiving broadcast/multicast data transmission from an asynchronous cell (please see Fig. 23, paragraph [0485]). In order for the UE to rapidly receive broadcast/multicast data from a neighbor cell even in an idle state, the UE preferably receives schedule information related to broadcast/multicast transmission of the neighbor cell through system information such as SIB in advance (please see paragraph [0446]). Further Park discloses, configuration related information may be provided to the corresponding UE by the serving cell in advance through RRC setting (please see paragraph [0457]). 
 However Park fails to explicitly disclose “determining, for a user equipment (UE), a first multicast mode of a plurality of multicast modes supported by the network device, each multicast mode of the plurality of multicast modes associated with one or more radio resource control (RRC) states;
transmitting signaling indicating a multicast configuration according to the first multicast mode; and
transmitting multicast data according to the transmitted multicast configuration.”, in combination with the other claim elements and features.
Regarding claim 27, in addition to Applicant’s amendments filed on
06/28/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, PARK et al. (US 2018/0139586 Al, hereinafter Park) discloses, user equipment (UE) receiving broadcast/multicast transmission scheduling information where the broadcast/multicast transmission schedule information is used for receiving broadcast/multicast data transmission from an asynchronous cell (please see Fig. 23, paragraph [0485]). In order for the UE to rapidly receive broadcast/multicast data from a neighbor cell even in an idle state, the UE preferably receives schedule information related to broadcast/multicast transmission of the neighbor cell through system information such as SIB in advance (please see paragraph [0446]). Further Park discloses, configuration related information may be provided to the corresponding UE by the serving cell in advance through RRC setting (please see paragraph [0457]). 
 However Park fails to explicitly disclose “receive, from a network device, signaling indicating a plurality of multicast configurations for a plurality of multicast modes supported by the UE, each multicast mode of the plurality of multicast modes being associated with one or more radio resource control (RRC) states; and
receive, while operating according to an RRC state of the one or more RRC states and from the network device, multicast data according to a multicast configuration of the plurality of multicast configurations based at least in part on the RRC state.”, in combination with the other claim elements and features.
Regarding claim 30, in addition to Applicant’s amendments filed on
06/28/2022, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, PARK et al. (US 2018/0139586 Al, hereinafter Park) discloses, user equipment (UE) receiving broadcast/multicast transmission scheduling information where the broadcast/multicast transmission schedule information is used for receiving broadcast/multicast data transmission from an asynchronous cell (please see Fig. 23, paragraph [0485]). In order for the UE to rapidly receive broadcast/multicast data from a neighbor cell even in an idle state, the UE preferably receives schedule information related to broadcast/multicast transmission of the neighbor cell through system information such as SIB in advance (please see paragraph [0446]). Further Park discloses, configuration related information may be provided to the corresponding UE by the serving cell in advance through RRC setting (please see paragraph [0457]). 
 However Park fails to explicitly disclose “identify, for a user equipment (UE), a first multicast mode of a plurality of multicast modes supported by the network device, each multicast mode of the plurality of multicast modes associated with one or more radio resource control (RRC) states;
transmit a multicast configuration according to the first multicast mode; and
transmit multicast data according to the transmitted multicast configuration.”, in combination with the other claim elements and features.
Therefore, claims 1-30 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645